Citation Nr: 0505006	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  03-20 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for scar, left eye.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for diabetes mellitus 
due to exposure to herbicides.

4.  Entitlement to service connection for a skin disorder, to 
include as due to exposure to herbicides.

5.  Entitlement to service connection for hypertension as 
secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from September 1965 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran  testified at a Video Teleconference (VTC) 
Hearing in December 2004 before the undersigned Veterans Law 
Judge, who is designated by the Chairman of the Board to 
conduct hearings pursuant to 38 U.S.C.A. § 7102 (West 2002).  
A transcript of the hearing testimony is associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The veteran's available military personnel records reflect 
that he served aboard the USS Mount (Mt) Katmai.  While 
assigned to the USS Mt Katmai, between July 1966 and March 
1969, the veteran served a number of tours in the coastal 
waters of Vietnam.  The veteran testified at the VTC that his 
assigned duties included the operation of small transit craft 
which actually docked ashore in Vietnam for periods up to 30 
minutes to onload either crew or mail.  He related that 
frequently there was no pier, so he had to physically stand 
on the beach and hold the boat.  The available personnel 
records reflect no entries to the effect that he served or 
visited ashore in Vietnam.  Lay statements by former 
shipmates, however, reflect that the veteran in fact 
performed this type duty, one of which provided a specific 
time frame.

The Mt Katmai was an ammunition ship.  The veteran related 
that he injured his eye and back while moving bombs in a 
steel net from one place to another, when either the net or a 
bomb fell back and knocked him off of what he was standing 
on.  The veteran stated that the cut in the area of his eye 
required stitches, and he was treated in sick bay.  At the 
VTC, he related that he did seek treatment for his back 
shortly after his release from active service, but he had not 
inquired into the continued availability of any records that 
may have been generated.

Efforts to obtain the veteran's service medical records have 
been unfruitful, as the National Personnel Records Center 
informed the RO that the veteran's records likely were among 
those destroyed by fire.  The Board recognizes that there is 
a heightened obligation to assist the veteran in the 
development of his case where records are presumed to have 
been or were destroyed while in the possession of the 
government.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  Therefore, the Board will direct efforts at 
developing the avenues which the veteran indicated at the 
VTC, as well as an alternative official avenue which may bear 
evidence of whether he served ashore in Vietnam.

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his back 
disorder between 1969 and 1980, to 
include the providers he named as having 
practiced in and around Greenville, South 
Carolina.  The RO should instruct the 
veteran and his representative that he 
must provide as much specific information 
as possible.  After securing the 
necessary release, the RO should obtain 
these records.  The action taken to 
obtained these records should be 
documented in the case file regardless of 
whether records are obtained.

2.  After the above is complete, and 
regardless of whether any records are 
obtained, the RO should request the 
Center For Unit Records Research to 
review any available ship logs or other 
documents of the USS Mt Katmai (AE-16) 
for the period February 29, 1968, to 
March 6, 1968, to determine if the Mt 
Katmai launched transit craft to the 
shore of Vietnam and, if so, whether the 
documents reflect the veteran as among 
the personnel who operated or manned the 
craft.

3.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the last supplemental 
statement of the case (SSOC) in light of 
all the other evidence of record.  To 
the extent that any benefit sought on 
appeal remains denied, issue the veteran 
a SSOC and, if all is in order, return 
the case to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



